DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 6/23/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claim 1 and the addition of claim 46 have been made of record.
Claims 15-18 are cancelled.
Claims 1-14 and 19-46 are pending.
Claims 2 and 27-45 remain withdrawn for the reasons of record at pg. 2 of the office action of 4/5/2022.
Claims 1, 3-14, 19-26 and 46 are under examination.
Response to Arguments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for preventing a condition in a patient in need thereof, the condition characterized by compromised white blood cell production in the patient, the method comprising administering to the patient a therapeutically effective amount of a protein complex comprising a modified human granulocyte-colony stimulating factor (hG-CSF) covalently linked to an immunoglobulin Fc region via a non-peptidyl polymer, wherein the condition is SCN or FN is withdrawn in view of applicants’ amendments to claim 1 which now deletes the limitation “preventing” and includes the limitation of “the amino acid sequence of SEQ ID NO:1”.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Bock et al. (IDS, US Pub. 2010/0227818), Staunton et al. (IDS, WO 2002/028896), Lee et al. (IDS, US 2012/0294829), and Kim et al. (IDS, US Pat. No. 9,421,244) as applied to claims 1-3, 5-7, 9-17 and 19-26 above, and further in view of Lakhanpal et al. (Breast Cancer Manage. 2(5) 367-374, 2013) is withdrawn in view of applicant’s amendments to claim 1 which now deletes the limitation “preventing” and includes the limitation of “the amino acid sequence of SEQ ID NO:1”.
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Bock et al. (IDS, US Pub. 2010/0227818), Staunton et al. (IDS, WO 2002/028896), Lee et al. (IDS, US 2012/0294829), and Kim et al. (IDS, US Pat. No. 9,421,244) as applied to claims 1-3, 5-18 and 20-26 above, and further in view of Jung et al. (WO 2014/193173) is withdrawn in view of applicant’s amendments to claim 1 which now deletes the limitation “preventing” and includes the limitation of “the amino acid sequence of SEQ ID NO:1”.
Double Patenting-maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 3-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,267,858 for the reasons of record at pg. 18-20 of the office action of 4/5/2022 and as discussed below.
Applicants argue that they have submitted a TD along with the Remarks filed on 6/23//2022. 
The examiner did not find any TD filing from the applicants and therefore, the examiner telephoned applicant’s attorney Joe Chen at 609-896-3600. Applicant’s attorney said that he will get a TD filed in the case.
Applicant’s attorney filed a TD on 7/26/2022, however the TD has been disapproved by the office (see below). Therefore, the rejection is maintained.

    PNG
    media_image1.png
    794
    807
    media_image1.png
    Greyscale



Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646